Citation Nr: 0414663	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for psoriasis.

2.  Entitlement to service connection for a liver disorder, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to May 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Nashville, 
Tennessee, which in pertinent part, found no new and material 
evidence had been submitted to reopen a previously denied 
claim of entitlement to service connection for psoriasis and 
denied service connection for a liver disorder secondary to 
psoriasis.
 
The Board notes that the March 2004 supplemental statement of 
the case reflects that non-service-connected disability 
pension has been granted; therefore that issue is no longer 
on appeal.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for psoriasis, and the VA has made reasonable efforts to 
develop such evidence.

2.  In a June 1987 decision, the RO denied the claim of 
entitlement to service connection for a skin disorder; that 
decision was not appealed and it became final.  Evidence 
received since the June 1987 RO decision is not so new or 
material, or so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran is not service-connected for psoriasis, which 
is the condition he claims caused or contributed to his liver 
disorder.




CONCLUSION OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
psoriasis, and the June 1987 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

2.  The claim for service connection for a liver disorder, on 
a secondary basis, lacks legal merit.  38 U.S.C.A. 
§§ 101(16), 105(a), and 1131 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301(a), (d), and 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statements of the Case and Supplemental Statement of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in May 2001 and November 2003, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  In those letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 



Laws and Regulations
New and Material Evidence - General Provisions

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background
New and Material Evidence to Reopen the Claim for
 Service Connection for Psoriasis 

The Board notes there are no service medical records 
available for review from the veteran's period of active duty 
service.  As noted in correspondence dated June 1987, from 
the National Personnel Records Center (NPRC), they were 
presumably destroyed in a disastrous 1973 fire at the NPRC in 
St. Louis, Missouri. 

The evidence on file at the time of the June 1987 unappealed 
rating action which denied service connection for a skin 
disorder, included VA outpatient treatment records dated 1976 
to 1986, and NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, received by the RO in June 1987. 

VA outpatient treatment records dated July 1976 to November 
1986, reflect ongoing treatment for psoriasis.  A recurrent 
diagnosis reflected moderately severe psoriasis.

Evidence received subsequent to the June 1987 RO decision 
consisted of a VA examination, VA outpatient treatment 
records, private treatment records and a lay statement.

In a VA medical opinion submitted February 1989, by a VA 
physician, he noted that the veteran was under his care for 
extensive psoriasis and psoriatic arthritis.  He further 
noted that the veteran could no longer work as a mechanic 
because of the pain inflicted by the psoriasis.  

During a May 1989 VA examination, the veteran complained that 
95 percent of his body was covered with a rash.  Examination 
noted that psoriatic dermatitis covered the veteran's trunk, 
back and progressed to his lower extremities including his 
knees.  The diagnosis noted a history of psoriasis.

VA outpatient treatment records dated reflect ongoing 
treatment for psoriasis.  In a treatment note dated November 
2000, the veteran complained of constant itching due to 
rashes.  He further noted difficulty sleeping because of the 
itching.  The diagnosis was psoriasis.  In a September 2003 
treatment record, it was noted that the veteran's psoriasis 
was well controlled on cyclosporin.

Private treatment records from Dunlap Medical Clinic dated 
March 2001 to November 2003, reflect treatment for various 
disabilities, including psoriasis.  Treatment notes dated 
March 2001 and October 2002 both reflect a diagnosis of 
psoriasis.

In a statement submitted by the veteran's brother and 
received by the RO in June 2001, he indicated that in the 
last 10 years his brother's health had decreased and he had 
not been able to find employment due to health reasons.

Analysis

Upon review, the Board notes the records do not provide a 
nexus between the current disability and military service, 
and are therefore not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge, supra.

Since the RO's June 1987 decision, the veteran has also 
provided statements asserting that he incurred psoriasis as a 
result of his military service.  The veteran's additional 
statements are essentially cumulative or redundant of his 
basic assertions at the time of the 1987 decision, and such 
are not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the June 1987 RO decision which denied 
service connection for a skin disorder.  Thus the claim has 
not been reopened and the June 1987 decision remains final.

Laws and Regulations
Service Connection - General Provisions

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).
 
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Factual Background
Liver Disorder 

The veteran contends that his liver disorder is a result of 
medication which was prescribed for his psoriasis.

The Board observes that, in cases where service medical 
records are unavailable through no fault of the veteran, 
there is a "heightened duty" to assist in the development of 
the case, which includes advising the veteran that alternate 
evidence will be considered.  38 U.S.C.A. § 5103A(c)(1) (West 
2002); see O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board is satisfied that the evidence of record shows that VA 
has made every effort to secure any additional service 
records for the veteran.

In a VA outpatient treatment note dated February 2001, the 
veteran complained of problems with his liver.  He was taken 
off all his medications.  In an April 2001 treatment note, 
his labs were reviewed and it was determined that his 
medications could be renewed.  An October 2002 treatment 
note, explained that the veteran was previously prescribed 
methotrexate to help with his psoriasis.  However, the 
medication was discontinued after a November 2001 liver 
biopsy revealed Grade 1 changes.

In a private treatment note from Dunlap Medical Center, dated 
March 2001, the veteran complained of his heart feeling hot 
for the past two nights.  He noted that he wanted his liver 
checked.  No diagnosis pertaining to the liver was noted.

In the veteran's VA Form 9, submitted in August 2002, he 
indicated that for ten to fifteen years, he took 
methotrexate.  However, he was recently taken off the 
medication due to medical concerns for his liver.

In this case, the veteran claims that he has service-related 
psoriasis that caused or contributed to his liver disorder.  
He has not, however, been granted service connection for 
psoriasis.  The provisions of 38 C.F.R. § 3.310 only apply to 
service connection for secondary disabilities caused by a 
service-connected disability.  Thus, the Board concludes that 
there is no legal basis of entitlement to secondary service 
connection because the appellant has not been granted service 
connection for the disorder that allegedly caused the liver 
disorder.  The application of the law to the facts is 
dispositive, and the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for psoriasis is 
not reopened.

Entitlement to service connection for a liver disorder on a 
secondary basis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



